Eustis, J.,

delivered the opinion of the court.
This is an action against the endorser of a bill of exchange. The bill was protested for non-payment, and due notice of protest was not given to the defendant. The bill was payable in Mobile; the defendant resides in New-Orleans, and the notice of protest was sent to New-York, and was not given to the defendant in season to bind him ; however, he afterwards declared to the clerk of the Bank of the United Stales, in New-Orleans, that he was bound to pay the bill, and promised to pay it. We necessarily infer, from the circumstances disclosed in evidence, that he was apprised of the irregularity in the communication of the notice at the time of his acknowledgment of his obligation and subsequent promise to pay it.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.